MEMORANDUM **
Josefina Vizcarra Arrendondo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying her application for cancellation of removal. We dismiss the petition for review.
The IJ denied Vizcarra Arrendondo’:: application for cancellation of removal f<jr failure to show the requisite hardship, and the BIA summarily affirmed. Vizcarra Arrendondo filed a timely petition for review of that order with this court. Vizcarra Arrendondo then filed a motion to reopen to seek adjustment of status, the BIA denied, and Vizcarra Arrendondo did not petition for review of that order with this court.
The petition for review is timely only as . to the BIA’s first order, though we lack jurisdiction to review that order because it is based on a discretionary hardship determination. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005). In her opening brief, Vizcarra Arrendondo challenges only the BIA’s second order denying reopening, yet we lack jurisdiction to review it because Vizcarra Arrendondo , did not file a petition for review of that order. See 8 U.S.C. § 1252(b)(1); Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.